Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 16640791 application filed 05/06/2021.
The preliminary amendment filed 11/16/2020 has been entered and fully considered.
Claims 1,2,3,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19,20,21,22,23,25,26,28,29,30,31,32,36,37,41,50,51 are pending.  Claims 3,5,8,11,12,13,14,15,17,19,20,21,22,25,20,28,29,30,31,32,36,41 were amended.  Claims 1,2,3,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19,20,21,22,23,25,26,28,29,30,31,32,36,37,41,50,51 have been fully considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12 ,14,31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 12 has the phrase, “defined by a general formula below,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the language is unclear if one of the two formulas is required, or both formulas are required.

Regarding claim 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 31, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 102 and/or 35 USC § 103 rejection(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 50 rejected under  35 U.S.C. 102(a)(1) as being anticipated by US 20160051939 (herein known as CHOI).

With regard to claim 1, CHOI teaches a membrane comprising:, especially at abstract
a support layer 2, especially at abstract
a selective polymer layer 1 disposed on the support layer, especially at abstract
wherein the support layer comprises a "polyethersulfone" (gas permeable polymer according to instant claim 25) and "carbon nanotube" (hydrophilic additive) dispersed within the gas permeable polymer, especially at abstract, para 50

With regard to claim 50, CHOI teaches a method of making a membrane comprising, especially at abstract
depositing a selective polymer layer 1 on a support layer 2, especially at abstract
the support layer comprising a "polyethersulfone" (gas permeable polymer according to instant claim 25) and "carbon nanotube" (hydrophilic additive) dispersed within the gas permeable polymer, especially at abstract, para 50


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17, 18, 20, 21, 22, 25, 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160051939 (herein known as CHOI).

With regard to claim 17, CHOI teaches
 wherein the selective polymer layer further comprises carbon nanotubes, especially at wherein the selective polymer layer further comprises carbon nanotube, especially at para 27,28; and dispersed carbon nanotubes, especially at para 50,67,70,74 
CHOI of does not specifically teach wherein the selective polymer layer further comprises carbon nanotubes
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicated the carbon nanotube of CHOI such that wherein the selective polymer layer further comprises carbon nanotubes of CHOI since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI-B)

With regard to claim 18, CHOI teaches
 multiwalled carbon nanotube, especially at para 27,29

With regard to claim 20, CHOI teaches wherein the carbon nanotubes have a diameter within the claimed range, especially at para 44,63 
CHOI of does not specifically teach wherein the carbon nanotubes have an average diameter of from 10 nm to 50 nm
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the diameter as of CHOI with wherein the carbon nanotubes have an average diameter within the claimed range, since the diameter was indicated as a desirable, workable diameter by CHOI, and this does not require undo experimentation to find as a workable solution, and there was a reasonable expectation of success

With regard to claim 21, CHOI teaches
wherein the carbon nanotubes have a length within the claimed range, especially at para 64,72 
CHOI of does not specifically teach wherein the carbon nanotubes have an average length of from 50 nm to 20 um
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the length as of CHOI with wherein the carbon nanotubes have an average length within the claimed range, since the length was indicated as a desirable, workable length by CHOI, and this does not require undo experimentation to find as a workable solution, and there was a reasonable expectation of success

With regard to claim 22, CHOI teaches
 sidewall functionalized carbon nanotube, especially at para 27,28,29

With regard to claim 25, CHOI teaches
 wherein the gas permeable polymer comprises polyethersulfone, especially at abstract, para 50

With regard to claim 51, CHOI teaches a membrane comprising:, especially at abstract, para 50
 a support layer 2, especially at abstract
 a selective polymer layer 1 disposed on the support layer, especially at abstract
 wherein the selective polymer layer comprises a carbon nanotube, especially at abstract, para 50; support matrix and carbon nanotubes dispersed within the support matrix, especially at 50,67,70,74 
CHOI of does not specifically teach carbon nanotubes dispersed within the selective polymer matrix
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicated the carbon nanotube of CHOI such that carbon nanotubes dispersed within the selective polymer matrix of CHOI, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI-B)


Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160051939 (herein known as CHOI) in view of 20100206811 (herein known as NG).

With regard to claim 23, CHOI does not specifically teach wherein the sidewall functionalized carbon nanotubes comprise hydroxy-functionalized carbon nanotubes, carboxy-functionalized carbon nanotubes, amine-functionalized carbon nanotubes, or a combination thereof. 
But, NG teaches the sidewall functionalized carbon nanotubes comprise hydroxy-functionalized carbon nanotubes (hydrophilic), especially at para 51 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide CHOI with the sidewall functionalized carbon nanotubes comprise hydroxy-functionalized carbon nanotubes (hydrophilic) of NG for the benefit of providing hydrophilicity taught by CHOI, especially at para 28, as desired 


Claim(s) 1, 5, 6, 7, 14, 17, 36 rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100206811 (herein known as NG).

With regard to claim 1, NG teaches a membrane comprising:, especially at abstract
a support layer 22, especially at para 22,78, fig 2
a selective polymer layer 10 disposed on the support layer, especially at para 20,21, fig 2
wherein the support layer comprises a gas permeable polymer and hydrophilic nanotubes (hydrophilic additive) dispersed within the gas permeable polymer, especially at para 20,51, fig 2

With regard to claim 5, NG teaches
wherein the selective polymer layer comprises "polyethylenimine" (an amino compound), especially at para 88,104

With regard to claim 6, NG teaches
wherein the selective polymer layer comprises "polyethylenimine" (an amino compound), especially at para 88,104

With regard to claim 7, NG teaches
wherein the selective polymer layer comprises "polyethylenimine" (an amino compound), especially at para 88,104

With regard to claim 14, NG teaches
wherein the selective polymer layer comprises "polyethylenimine" (an amino compound), especially at para 88,104

With regard to claim 17, NG teaches
wherein the selective polymer layer further comprises carbon nanotubes, especially at para 20,21,159

With regard to claim 36, NG teaches
wherein the membrane further comprises a permeable layer 16 disposed between the support layer and the selective polymer layer, especially at para 22,23, fig 3

Claim(s) 19, 29 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20100206811 (herein known as NG).

With regard to claim 19, NG teaches
 wherein the hydrophilic additive is present in the selective polymer layer within the claimed range, especially at para 159, fig 5 
in an alternative, NG teaches that the % rejection is a variable which is a result of % by weight of carbon nanotubes, especially at para 159, fig 5
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to optimize the % rejection is a variable which is a result of % by weight of carbon nanotubes of NG, within the clamed range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05 II-B)

With regard to claim 29, NG teaches
 wherein the hydrophilic additive is present in the gas permeable polymer within the claimed range, especially at para 159, fig 5 
in an alternative, NG teaches that the % rejection is a variable which is a result of % by weight of carbon nanotubes, especially at para 159, fig 5 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to optimize the % rejection is a variable which is a result of % by weight of carbon nanotubes of NG, within the clamed range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05 II-B)

Claim(s) 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100206811 (herein known as NG) in view of US 4039440 (herein known as SPEAR).

With regard to claim 15, NG teaches
 a cross-linking agent, especially at para 88
 NG does not specifically teach the "PEI" (selective polymer layer) further comprises a cross-linking agent 
But, SPEAR teaches the "PEI" (selective polymer layer) further comprises a cross-linking agent, especially at para 39,40, c8ln1-25 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide NG with the "PEI" (selective polymer layer) further comprises a cross-linking agent of SPEAR for the benefit of carrying out the desired crosslinking taught by NG, especially at para 88

With regard to claim 16, NG- SPEAR combination,
 SPEAR teaches wherein the cross-linking agent of formaldehyde , especially at  table 6


Claim(s) 1, 26, 28, 41 rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20170354918 (herein known as LIU).

With regard to claim 1, LIU teaches a membrane comprising:, especially at abstract
a support layer, especially at abstract
a "hydrophilic polymer layer coated" (selective polymer layer) disposed on the support layer, especially at title, abstract
wherein the support layer comprises a "polyethersulfone" (gas permeable polymer according to instant claim 25) and "polyvinylpyrrolidone" (hydrophilic additive) dispersed within the gas permeable polymer, especially at abstract, para 13,14

With regard to claim 26, LIU teaches 
wherein the hydrophilic additive comprises a hydrophilic polymer, especially at para 14

With regard to claim 28, LIU teaches 
wherein the hydrophilic additive comprises polyvinylpyrrolidone (PVP), especially at para 14

With regard to claim 41, LIU teaches a method for separating a first gas from a feed gas stream, the method comprising contacting a membrane defined by claim 1 with the feed gas stream comprising the gaseous olefin (first gas) under conditions effective to afford transmembrane permeation of the first gas, especially at abstract, para 19


Claim(s) 2,3,31,32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170354918 (herein known as LIU).

With regard to instant claim(s) 2, LIU teaches wherein the selective polymer layer has a CO2 permeance at feed pressure, especially at para 15, abstract. 
LIU does not explicitly state wherein the selective polymer layer has a CO2:N2 selectivity of at least 10 at 57°C and 1 atm feed pressure.
But, LIU teaches a membrane comprising:, especially at abstract
a support layer, especially at abstract
a "hydrophilic polymer layer coated" (selective polymer layer) disposed on the support layer, especially at title, abstract
wherein the support layer comprises a "polyethersulfone" (gas permeable polymer according to instant claim 25) and "polyvinylpyrrolidone" (hydrophilic additive, consistent with instant claim 14) dispersed within the gas permeable polymer, especially at abstract, para 13,14
Thus, the claimed property of ‘wherein the selective polymer layer has a CO2:N2 selectivity of at least 10 at 57°C and 1 atm feed pressure,’ is taken to be necessarily present in the membrane of LIU, since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties. (See MPEP 2112.01 Parts I-II)
MPEP 2112.01 Part I states…
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
MPEP 2112.01 PART II states…
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

In the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the membrane of LIU, such that it had the property of the membrane of ‘wherein the selective polymer layer has a CO2:N2 selectivity of at least 10 at 57°C and 1 atm feed pressure,’ since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established

With regard to instant claim(s) 3, LIU teaches wherein the selective polymer layer has a CO2 permeance at feed pressure, especially at para 15, abstract. 
LIU does not explicitly state wherein the selective polymer layer has a CO2:N2 selectivity of from 10 to 500 at 57°C and 1 atm feed pressure.
But, LIU teaches a membrane comprising:, especially at abstract
a support layer, especially at abstract
a "hydrophilic polymer layer coated" (selective polymer layer) disposed on the support layer, especially at title, abstract
wherein the support layer comprises a "polyethersulfone" (gas permeable polymer according to instant claim 25) and "polyvinylpyrrolidone" (hydrophilic additive, consistent with instant claim 14) dispersed within the gas permeable polymer, especially at abstract, para 13,14
Thus, the claimed property of ‘wherein the selective polymer layer has a CO2:N2 selectivity of from 10 to 500 at 57°C and 1 atm feed pressure,’ is taken to be necessarily present in the membrane of LIU, since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties. (See MPEP 2112.01 Parts I-II)
MPEP 2112.01 Part I states…
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
MPEP 2112.01 PART II states…
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

In the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the membrane of LIU, such that it had the property of the membrane of ‘wherein the selective polymer layer has a CO2:N2 selectivity of from 10 to 500 at 57°C and 1 atm feed pressure,’ since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established

With regard to instant claim(s) 31, LIU teaches wherein the selective polymer layer has a CO2 permeance at feed pressure, especially at para 15,abstract. 
LIU does not explicitly state wherein the support layer exhibits a water contact angle of 75° or less.
But, LIU teaches a membrane comprising:, especially at abstract
a support layer, especially at abstract
a "hydrophilic polymer layer coated" (selective polymer layer) disposed on the support layer, especially at title, abstract
wherein the support layer comprises a "polyethersulfone" (gas permeable polymer according to instant claim 25) and "polyvinylpyrrolidone" (hydrophilic additive, consistent with instant claim 14) dispersed within the gas permeable polymer, especially at abstract, para 13,14
Thus, the claimed property of ‘wherein the support layer exhibits a water contact angle of 75° or less,’ is taken to be necessarily present in the membrane of LIU, since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties. (See MPEP 2112.01 Parts I-II)
MPEP 2112.01 Part I states…
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
MPEP 2112.01 PART II states…
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

In the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the membrane of LIU, such that it had the property of the membrane of ‘wherein the support layer exhibits a water contact angle of 75° or less,’ since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established

With regard to instant claim(s) 32, LIU teaches wherein the selective polymer layer has a CO2 permeance at feed pressure, especially at para 15,abstract. 
LIU does not explicitly state wherein the support layer exhibits a CO2 permeance of at least 12,000 GPU at 57°C and 1 atm feed pressure.
But, LIU teaches a membrane comprising:, especially at abstract
a support layer, especially at abstract
a "hydrophilic polymer layer coated" (selective polymer layer) disposed on the support layer, especially at title, abstract
wherein the support layer comprises a "polyethersulfone" (gas permeable polymer according to instant claim 25) and "polyvinylpyrrolidone" (hydrophilic additive, consistent with instant claim 14) dispersed within the gas permeable polymer, especially at abstract, para 13,14
Thus, the claimed property of ‘wherein the support layer exhibits a CO2 permeance of at least 12,000 GPU at 57°C and 1 atm feed pressure,’ is taken to be necessarily present in the membrane of LIU, since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties. (See MPEP 2112.01 Parts I-II)
MPEP 2112.01 Part I states…
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
MPEP 2112.01 PART II states…
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

In the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the membrane of LIU, such that it had the property of the membrane of ‘wherein the support layer exhibits a CO2 permeance of at least 12,000 GPU at 57°C and 1 atm feed pressure,’ since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established


Allowable Subject Matter
Claim(s) 2,3,8,9,10,11,13,30,37 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776